Title: To John Adams from William Tudor, 7 March 1777
From: Tudor, William
To: Adams, John


     
      Dear Sir
      Morris Town 7th. March 1777
     
     Your Letter from Baltimore of 25th. Feby. I got to Day and was not a little pleased with its Receipt, as it convinc’d me You was not averse to renewing a Correspondence which is the most pleasing and honorary I can boast of.
     There was not sufficient Evidence to satisfy the Court Martial that Buckner ought to suffer capittally. With me there was not the least Doubt. I am sure the Man is a Coward in Grain. But there is a strange Backwardness among our Officers to punish Cowardice and Peculation in the Exemplary Manner those infamous and heinous Offences require.
     The British Army in Brunswick are not easily to be demolished. They have there, and at Amboy near 10,000 Men; our army does not consist of so many, and more than one half of it is Militia. While they attack in Detachments they will always get worsted, as they have been in every Instance this Winter. But if they should march with their whole Army, I think it not impossible for them to get to Philadelphia. They might avoid being harrassed in their Rear, by landing at South Amboy and marching through the Pines to Philadelphia.
     You surely cannot be at a Loss to know what Forces are at Morris Town, Chatham, Elizabeth Town, Princeton &c. &c. &c. if Returns, (as they certainly ought to be), are made to Congress. I can only inform You that we have not a single eastern Battalion in the Continental Establishment to the southward of Hudson’s River. What is the Number of our whole Army I cannot tell. I wish it was better disciplined than it is. I hope the next Summer will be differently employ’d from the last. And that our Troops instead of being continually with a Pick Ax and Spade in their Hands, will learn to use the Musquet and Bayonet, and instead of digging Ditches and making Redoubts, will be taught to meet the Enemy in the field in firm Battalion. The Loss of Fort Wash­ ington and 2600 Men cooped up in it, must give the World no very great Opinion of American Generalship.
     You ask what Heath has done. I answer Nothing but exposed himself, (by a ridiculous Summons to Fort Independence to surrender, which he never attempted to inforce) to the Contempt of the Enemy. This Man has given repeated Instances of his being a Coward. The Officers of the Masstts. Militia who were with him, represent him as exceeding faulty. I am sorry that Genl. Lincoln was with him, because he will not escape Censure, though without deserving of it.
     Spencer is at Providence building flat bottom Boats and fire Ships, which I suppose will be employed to as little Purpose as those on the same Plan were last Summer at N. York. S—— might make a good Deacon or Selectman, but never can serve his Country as a Major General.
     Should the Inquiries be set on foot which You mention some of our Genl. Officers would be found wretchedly deficient. Knox is the only one who would stand the Test of an Examination, from the Masstts. Government.
     I am sorry to hear that Congress have removed back to Philadelphia. From the Movements of the Enemy, I think it will not be long eer Mr. Howe will be in the Neighbourhood.
     We have 8 Regiments of Mass. Militia here under Genl. Lincoln. Their Inlistment expires next Week and they will certainly go home, if it is only to avoid catching the small Pox.
    